Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remark
 	Please noted that the amendment to claims filed on 02/15/2019 is directed to 16/318,924 (i.e., an array antenna apparatus. See top left hand corner for app. serial no.). Thus, the amendment to claims filed on 02/15/2019 will not be examined. Please have proper correction with respect to amended claims filed on 02/15/2019.  The amended claim filed on 02/07/2019 is currently used for election and restriction purpose.


DETAILED ACTION
Election/Restriction
 	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
 	Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	Group I, claims 8-13, drawn to a laser machining apparatus.
 	Group II, claims 14-15, drawn to a laser machining method.
 	Group III, claims 16-21, drawn to a laser machining apparatus.
 	Group IV, claims 22-23, drawn to a laser machining method.

 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of “a focus position control mechanism to control a divergence angle of the laser beam and an incident diameter of the laser beam incident on the focusing lens, the focus position control mechanism being disposed between the laser oscillator and the focusing lens and being disposed on an optical path of the laser beam”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schoenleber et al. (US 2016/0059350) in view of Ehrmann (US 2015/0346483) and Hokodate et al. (US 6,353,203)
 Regarding claim 16, Schoenleber et al. discloses a laser machining apparatus comprising:
“a laser oscillator” (18) “to emit a laser beam” (para.0061);

“a focus position control mechanism” (50) to control a divergence angle of the laser beam and an incident diameter of the laser beam incident on “the focusing lens” (28), “the focus position control mechanism” (50) being disposed between “the laser oscillator” (18) and “the focusing lens” (28);
“a laser beam deflector” (44) “to deflect the laser beam before the laser beam is incident on the focusing lens” (fig.1);
“a controller” (52) to control “the laser oscillator” (18), “the focus position control mechanism” (50)
Schoenleber et al. is silent regarding focus position control mechanism and being disposed on an optical path of the laser beam.
 	Ehrmann teaches the “focus position control mechanism” (501) and “being disposed on an optical path of the laser beam” (fig.5). It would have been obvious to modify Schoenleber et al. with Ehrmann, by modifying Schoenleber et al.’s adjustable lens according to Ehrmann’s motorized lens, in order to achieve fact adjustment for scanning multiple scan filed with minimal system disruption (para.0053-0054) as taught by Ehrmann. 
 	Schoenleber et al. is silent regarding an emitting angle control mechanism to control an emitting angle of the laser beam that exits from the focusing lens after being deflected by the laser beam deflector, by moving and adjusting a position of a wedged substrate provided between the laser beam deflector and the focusing lens along an optical axis of the focusing lens; and a controller to control the emitting angle control mechanism and the laser beam deflector.
.
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761